RULE 502. INSTITUTING PROCEEDINGS IN COURT CASES.

Criminal proceedings in court cases shall be instituted by:

      (1) filing a written complaint; or

      (2) an arrest without a warrant:

             (a) when the offense is a murder, felony, or misdemeanor committed in
             the presence of the police officer making the arrest; or

             (b) upon probable cause when the offense is a felony or murder; or

             (c) upon probable cause when the offense is a misdemeanor not
             committed in the presence of the police officer making the arrest, when
             such arrest without a warrant is specifically authorized by statute.


             COMMENT: Criminal proceedings in court cases are
             instituted by 1) the filing of a complaint, followed by the
             issuance of a summons or arrest warrant; or by 2) a
             warrantless arrest, followed by the filing of a complaint.
             For the definition of “court case,” see Rule 103.

             If the defendant is held for court, the attorney for the
             Commonwealth submits an information to the court (see
             Rule 560). See Section 8931(d) of the Judicial Code, 42
             Pa.C.S. § 8931(d).

             There are only a few exceptions to this rule regarding the
             instituting of criminal proceedings in court cases. There
             are, for example, special proceedings involving a coroner
             or medical examiner. See Commonwealth v. Lopinson,
             [427 Pa. 552,] 234 A.2d 552 (Pa. 1967), vacated on
             other grounds sub nom. Lopinson v. Penn., 392 U.S.
             647 (1968), and Commonwealth v. Smouse, [406
             Pa.Super. 369,] 594 A.2d 666 (Pa.Super. 1991).

             See Rules 556.11 and 556.13 for the procedures for
             the filing of a complaint following the issuance of an
             indictment.

             Whenever a misdemeanor, felony, or murder is charged,
             even if the summary offense is also charged in the same
             complaint, the case should proceed as a court case under
Chapter 5. See Commonwealth v. Caufman, [541 Pa.
299,] 662 A.2d 1050 (Pa. 1995), and Commonwealth v.
Campana, [455 Pa. 622,] 304 A.2d 432 (Pa. 1973),
vacated and remanded, 414 U.S. 808 (1973), on remand,
[454 Pa. 233,] 314 A.2d 854 (Pa. 1974). In judicial
districts in which there is a traffic court established
pursuant to 42 Pa.C.S. §§ 1301-1342, when a summary
motor vehicle offense within the jurisdiction of the traffic
court arises in the same criminal episode as another
summary offense or a misdemeanor, felony, or murder
offense, see 42 Pa.C.S. § 1302 and Commonwealth v.
Masterson, [275 Pa.Super. 166,] 418 A.2d 664
(Pa.Super. 1980).

Paragraph (2)(c) is intended to acknowledge those
specific instances wherein the General Assembly has
provided by statute for arrest without a warrant for a
misdemeanor not committed in the presence of the
arresting officer. It in no way attempts to modify the law of
arrest where no specific statutory provision applies.

For institution of criminal proceedings in summary cases,
see Rule 400.


NOTE: Original Rule 102(1), (2), and (3), adopted June
30, 1964, effective January 1, 1965; suspended January
31, 1970, effective May 1, 1970. New Rule 102 adopted
January 31, 1970, effective May 1, 1970; renumbered
Rule 101, and made applicable to court cases only,
September 18, 1973, effective January 1, 1974; Comment
revised February 15, 1974, effective immediately;
amended June 30, 1975, effective September 1, 1975;
Comment amended January 4, 1979, effective January 9,
1979; paragraph (1) amended October 22, 1981, effective
January 1, 1982; Comment revised July 12, 1985,
effective January 1, 1986; January 1, 1986 effective date
extended to July 1, 1986; Comment revised January 31,
1991, effective July 1, 1991; Comment revised August 12,
1993, effective September 1, 1993; amended August 9,
1994, effective January 1, 1995; Comment revised
January 16, 1996, effective immediately; renumbered Rule
502 and amended March 1, 2000, effective April 1, 2001;
amended March 9, 2006, effective September 1, 2006;
Comment revised September 21, 2012, effective

                               2
      November 1, 2012[.] ; Comment revised November 27,
      2018, effective March 1, 2019.


*           *            *            *            *            *


COMMITTEE EXPLANATORY REPORTS:

Report explaining the January 31, 1991 amendments published at
20 Pa.B. 4788 (September 15, 1990); Supplemental Report
published at 21 Pa.B. 621 (February 16, 1991).

Report explaining the August 12, 1993 Comment revisions
published at 22 Pa.B. 3826 (July 25, 1992).

Report explaining the August 9, 1994 amendments published at 22
Pa.B. 6 (January 4, 1993); Final Report published with the Court's
Order at 24 Pa.B. 4342 (August 27, 1994).

Report explaining the January 16, 1996 Comment revisions
published with the Court's Order at 26 Pa.B. 437 (February 3, 1996).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the March 9, 2006 changes to paragraphs
(2)(a) and (b) and the first and third paragraphs of the Comment
published with the Court’s Order at 36 Pa.B. 1392 (March 25, 2006).

Final Report explaining the September 21, 2012 revising the
second paragraph of the Comment to correct a typographical error
published with the Court’s Order at 42 Pa.B. 6247 (October 6,
2012).

Final Report explaining the November 27, 2018 revision to the
Comment regarding complaint procedures subsequent to
indictment published with the Court’s Order at 48 Pa.B.     (        ,
2018).




                                  3
RULE 513. REQUIREMENTS FOR ISSUANCE; DISSEMINATION OF
          ARREST WARRANT INFORMATION.

(A) For purposes of this rule, “arrest warrant information” is defined as the criminal
complaint in cases in which an arrest warrant is issued, the arrest warrant, any
affidavit(s) of probable cause, and documents or information related to the case.

(B) ISSUANCE OF ARREST WARRANT

       (1) In the discretion of the issuing authority, advanced communication
       technology may be used to submit a complaint and affidavit(s) for an arrest
       warrant and to issue an arrest warrant.

       (2) No arrest warrant shall issue but upon probable cause supported by one or
       more affidavits sworn to before the issuing authority in person or using advanced
       communication technology. The issuing authority, in determining whether
       probable cause has been established, may not consider any evidence outside
       the affidavits.

       (3) Immediately prior to submitting a complaint and affidavit to an issuing
       authority using advanced communication technology, the affiant must personally
       communicate with the issuing authority in person, by telephone, or by any device
       which allows for simultaneous audio-visual communication. During the
       communication, the issuing authority shall verify the identity of the affiant, and
       orally administer an oath to the affiant. In any telephonic communication, if the
       issuing authority has a concern regarding the identity of the affiant, the issuing
       authority may require the affiant to communicate by a device allowing for two-
       way simultaneous audio-visual communication or may require the affiant to
       appear in person.

       (4) At any hearing on a motion challenging an arrest warrant, no evidence shall
       be admissible to establish probable cause for the arrest warrant other than the
       affidavits provided for in paragraph (B)(2).


(C) DELAY IN DISSEMINATION OF ARREST WARRANT INFORMATION

The affiant or the attorney for the Commonwealth may request that the availability of the
arrest warrant information for inspection and dissemination be delayed. The arrest
warrant affidavit shall include the facts and circumstances that are alleged to establish
good cause for delay in inspection and dissemination.

       (1) Upon a finding of good cause, the issuing authority shall grant the request
       and order that the availability of the arrest warrant information for inspection and
       dissemination be delayed for a period of 72 hours or until receipt of notice by the

                                             4
issuing authority that the warrant has been executed, whichever occurs first. The
72-hour period of delay may be preceded by an initial delay period of not more
than 24 hours, when additional time is required to complete the administrative
processing of the arrest warrant information before the arrest warrant is issued.
The issuing authority shall complete the administrative processing of the arrest
warrant information prior to the expiration of the initial 24-hour period.

(2) Upon the issuance of the warrant, the 72-hour period of delay provided in
paragraph (C)(1) begins.

(3) In those counties in which the attorney for the Commonwealth requires that
complaints and arrest warrant affidavits be approved prior to filing as provided in
Rule 507, only the attorney for the Commonwealth may request a delay in the
inspection and dissemination of the arrest warrant information.


       COMMENT: This rule was amended in 2013 to add provisions
       concerning the delay in inspection and dissemination of arrest
       warrant information. Paragraph (A) provides a definition of the
       term “arrest warrant information” that is used throughout the
       rule. Paragraph (B) retains the existing requirements for the
       issuance of arrest warrants. Paragraph (C) establishes the
       procedures for a temporary delay in the inspection and
       dissemination of arrest warrant information prior to the
       execution of the warrant.

       ISSUANCE OF ARREST WARRANTS

       Paragraph (B)(1) recognizes that an issuing authority either
       may issue an arrest warrant using advanced communication
       technology or order that the law enforcement officer appear in
       person to apply for an arrest warrant.

       This rule does not preclude oral testimony before the issuing
       authority, but it requires that such testimony be reduced to
       an affidavit prior to issuance of a warrant. All affidavits in
       support of an application for an arrest warrant must be sworn
       to before the issuing authority prior to the issuance of the
       warrant. The language “sworn to before the issuing
       authority” contemplates, when advanced communication
       technology is used, that the affiant would not be in the
       physical presence of the issuing authority. See paragraph
       (B)(3).

                                     5
All affidavits and applications filed pursuant to this rule are public
records. However, in addition to restrictions placed by law and rule
on the disclosure of confidential information, the filings required by
this rule are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania and may require
further precautions, such as placing certain types of information in a
“Confidential Information Form” or providing both a redacted and
unredacted version of the filing. See Rule 113.1.

This rule carries over to the arrest warrant the requirement
that the evidence presented to the issuing authority be
reduced to writing and sworn to, and that only the writing is
subsequently admissible to establish that there was probable
cause. In these respects, the procedure is similar to that
applicable to search warrants. See Rule 203. For a
discussion of the requirement of probable cause for the
issuance of an arrest warrant, see Commonwealth v.
Flowers, 369 A.2d 362 (Pa. Super. 1976).

The affidavit requirements of this rule are not intended to
apply when an arrest warrant is to be issued for
noncompliance with a citation, with a summons, or with a
court order.

An affiant seeking the issuance of an arrest warrant, when
permitted by the issuing authority, may use advanced
communication technology as defined in Rule 103.

When advanced communication technology is used, the
issuing authority is required by this rule to (1) determine that
the evidence contained in the affidavit(s) establishes probable
cause, and (2) verify the identity of the affiant.

Verification methods include, but are not limited to, a ''call
back'' system, in which the issuing authority would call the law
enforcement agency or police department that the affiant
indicates is the entity seeking the warrant; a ''signature
comparison'' system whereby the issuing authority would keep
a list of the signatures of the law enforcement officers whose
departments have advanced communication technology
systems in place, and compare the signature on the
transmitted information with the signature on the list; or an

                               6
established password system.

Under Rule 540, the defendant receives a copy of the warrant
and supporting affidavit at the time of the preliminary
arraignment.

See Rule 556.11 for the procedures for the issuance of an
arrest warrant by the supervising judge of an indicting
grand jury following indictment of an individual not
previously arrested.

DELAY IN DISSEMINATION OF ARREST WARRANT
INFORMATION

Paragraph (C) was added in 2013 to address the potential
dangers to law enforcement and the general public and the
risk of flight when arrest warrant information is disseminated
prior to the execution of the arrest warrant. The paragraph
provides that the affiant or the attorney for the
Commonwealth may request, for good cause shown, the
delay in the inspection and dissemination of the arrest
warrant information for 72 hours or until receipt of notice by
the issuing authority that the warrant has been executed,
whichever occurs first. Upon a finding of good cause, the
issuing authority must delay the inspection and
dissemination.

The request for delay in inspection and dissemination is
intended to provide a very limited delay in public access to
arrest warrant information in those cases in which there is
concern that pre-execution disclosure of the existence of the
arrest warrant will endanger those serving the warrant or will
impel the subject of the warrant to flee. This request is
intended to be an expedited procedure with the request
submitted to an issuing authority.

A request for the delay in dissemination of arrest warrant
information made in accordance with this rule is not subject
to the requirements of Rule 576.

Once the issuing authority receives notice that the arrest
warrant is executed, or when 72 hours have elapsed from
the issuance of the warrant and the warrant has not been

                              7
executed, whichever occurs first, the information must be
available for inspection or dissemination unless the
information is sealed pursuant to Rule 513.1.

The provision in paragraph (C)(2) that provides up to 24
hours in the delay of dissemination and inspection prior to
the issuance of the arrest warrant recognizes that, in some
cases, there may be administrative processing of the arrest
warrant request that results in a delay between when the
request for the 72-hour period of delay permitted in
paragraph (C)(1) is approved and when the warrant is
issued. In no case may this additional period of delay
exceed 24 hours and the issuing authority must issue the
arrest warrant within the 24-hour period.

When determining whether good cause exists to delay
inspection and dissemination of the arrest warrant
information, the issuing authority must consider whether the
presumption of openness is rebutted by other interests that
include, but are not limited to, whether revealing the
information would allow or enable flight or resistance, the
need to protect the safety of police officers executing the
warrant, the necessity of preserving the integrity of ongoing
criminal investigations, and the availability of reasonable
alternative means to protect the interest threatened by
disclosure.

Nothing in this rule is intended to limit the dissemination of
arrest warrant information to court personnel as needed to
perform their duties. Nothing in this rule is intended to limit the
dissemination of arrest warrant information to or by law
enforcement as needed to perform their duties.

Pursuant to paragraph (C)(3), in those counties in which the
district attorney’s approval is required only for certain,
specified offenses or grades of offenses, the approval of the
district attorney is required for a request to delay inspection
and dissemination only for cases involving those specified
offenses.


NOTE: Rule 119 adopted April 26, 1979, effective as to
arrest warrants issued on or after July 1, 1979; Comment

                                8
      revised August 9, 1994, effective January 1, 1995;
      renumbered Rule 513 and amended March 1, 2000,
      effective April 1, 2001; amended May 10, 2002, effective
      September 1, 2002; amended December 23, 2013, effective
      March 1, 2014; amended November 9, 2017, effective
      January 1, 2018 ] ; Comment revised June 1, 2018, effective
      July 1, 2018. [.] ; Comment revised November 27, 2018,
      effective March 1, 2019.




*           *            *             *            *               *




COMMITTEE EXPLANATORY REPORTS:

Report explaining the August 9, 1994 Comment revisions published
at 22 Pa.B. 6 (January 4, 1992); Final Report published with the
Court's Order at 24 Pa.B. 4342 (August 27, 1994).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the May 10, 2002 amendments concerning
advanced communication technology published with the Court's
Order at 32 Pa.B. 2582 (May 25, 2002).

Final Report explaining the December 23, 2013 amendments
providing procedures for delay in dissemination and sealing of
arrest warrant information published with the Court’s Order at 44
Pa.B. 239 (January 11, 2014).

Final Report explaining the November 9, 2017 amendments
regarding electronic technology for swearing affidavits published
with the Court’s Order at 47 Pa.B. 7177 (November 25, 2017).

Comment revision regarding the Court’s public access policy
published with the Court’s Order at 48 Pa.B. 3575 (June 16, 2018).

Final Report explaining the November 27, 2018 revision to the
Comment cross-referencing post-indictment arrest warrant

                                   9
procedures in Rule 556.11 published with the Court’s Order at 48
Pa.B.     (       , 2018).




                                 10
RULE 516. PROCEDURE IN COURT CASES WHEN WARRANT OF ARREST IS
          EXECUTED WITHIN JUDICIAL DISTRICT OF ISSUANCE.

(A) When a defendant has been arrested in a court case, with a warrant, within the
judicial district where the warrant of arrest was issued, the defendant shall be afforded a
preliminary arraignment by the proper issuing authority without unnecessary delay.

(B) When a preliminary arraignment is conducted using advanced communication
technology pursuant to Rule 540(A), the defendant shall be taken to an advanced
communication technology site that, in the judgment of the arresting officer, is most
convenient to the place of arrest without regard to the boundary of any magisterial
district or judicial district.


              COMMENT: This rule was amended in 1983 to permit
              closed circuit television preliminary arraignment, to insure
              that the preliminary arraignment is not delayed and the
              defendant is not detained unduly because of the
              unavailability of a particular issuing authority (see Rule 132),
              to reflect that "judicial district" is the appropriate subdivision
              of the Commonwealth, and to make the wording of this rule
              consistent with related rules. See Rules 431 and 517. These
              amendments are not intended to affect the responsibility of
              the police and issuing authorities to insure prompt
              preliminary arraignments.

              This rule is intended to permit the use of advanced
              communication technology (including two-way simultaneous
              audio-visual communication and closed circuit television) in
              preliminary arraignments. See Rule 540 and Comment for
              the procedures governing the use of advanced
              communication technology in preliminary arraignments.

              This rule permits a defendant to be transported to an
              advanced communication technology site that is located
              outside the judicial district of arrest for preliminary
              arraignment. The arresting officer should determine which
              site is the most convenient to the place of arrest without
              regard to the boundary of any magisterial district or judicial
              district.




                                             11
      See Rule 556.13 for procedures following execution of
      an arrest warrant issued after indictment pursuant to
      Rule 556.11(E).


      NOTE: Original Rule 116 adopted June 30, 1964, effective
      January 1, 1965; suspended January 31, 1970, effective
      May 1, 1970. New Rule 116 adopted January 31, 1970,
      effective May 1, 1970; renumbered Rule 122 September 18,
      1973, effective January 1, 1974; amended January 28, 1983,
      effective July 1, 1983; Comment revised July 12, 1985,
      effective January 1, 1986, effective date extended to July 1,
      1986; renumbered Rule 123 and Comment revised August
      9, 1994, effective January 1, 1995; renumbered Rule 516
      and Comment revised March 1, 2000, effective April 1, 2001;
      amended May 10, 2002, effective September 1, 2002 [.] ;
      Comment revised November 27, 2018, effective March 1,
      2019.




*           *             *             *            *                *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the August 9, 1994 Comment revisions published
at 22 Pa.B. 6 (January 4, 1992); Final Report published with the
Court's Order at 24 Pa.B. 4342 (August 27, 1994).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the May 10, 2002 amendments concerning
advanced communication technology published with the Court's
Order at 32 Pa.B. 2582 (May 25, 2002).

Final Report explaining the November 27, 2018 revisions to the
Comment regarding post-indictment arrest warrants published with
the Court’s Order at 48 Pa.B.   (      , 2018).




                                   12
RULE 517.     PROCEDURE IN COURT CASES WHEN WARRANT OF ARREST IS
              EXECUTED OUTSIDE JUDICIAL DISTRICT OF ISSUANCE

(A) When a defendant has been arrested in a court case, with a warrant, outside the
judicial district where the warrant of arrest was issued, the defendant shall be taken
without unnecessary delay to the proper issuing authority in the judicial district of arrest
for the purpose of posting bail, as permitted by law.

(B) Such issuing authority shall advise the defendant of the right to post bail. If bail is
posted, the defendant shall be admitted to bail, conditioned upon the defendant's
appearance for the preliminary arraignment before the proper issuing authority in the
judicial district where the warrant was issued, at a date certain not less than 5 nor more
than 10 days thereafter.

(C) When a defendant fails to post bail, the arresting person shall:

       (1) return the defendant to the judicial district where the warrant was issued,
       without unnecessary delay, for preliminary arraignment by the proper issuing
       authority; or

       (2) lodge the defendant in a suitable place of detention in the judicial district of
       arrest, and forthwith notify the proper issuing authority in the judicial district
       where the warrant was issued of the defendant's detention, and the place of such
       detention. Upon receipt of this notice, the issuing authority shall, without
       unnecessary delay, cause the defendant to be brought to the judicial district
       where the warrant was issued for preliminary arraignment by the proper issuing
       authority.

(D) When a defendant has been held for 48 hours or more without preliminary
arraignment, in a place of detention outside the judicial district where the warrant was
issued, because of the inability to post bail, the defendant shall be discharged from
custody upon application of any interested person to a judge of a court of the judicial
district of detention; provided that, upon cause shown the judge may grant one or more
extensions of the defendant's detention to an early date, fixed in the order, but if the
defendant remains in custody and has not been removed to the judicial district where
the warrant was issued at the end of the extended detention period, the defendant shall
be discharged from custody.

(E) When a defendant who has posted bail and been released from custody before
preliminary arraignment thereafter fails to appear at the time fixed, the proper issuing
authority in the judicial district where the warrant was issued shall forthwith cause the
bail to be forfeited according to law, and issue a bench warrant. If the defendant is
thereafter arrested outside the judicial district where the bench warrant was issued, the

                                             13
defendant shall not be entitled to post bail in the judicial district where arrested, but shall
be taken as soon as practicable to the judicial district where the bench warrant was
issued for preliminary arraignment by the proper issuing authority.

(F) When, upon application of any interested person, it is shown to the satisfaction of a
judge of a court in the judicial district where the warrant of arrest was issued, that the
defendant was returned to that judicial district without being given the opportunity to
post bail, as provided in paragraphs (A) and (B), and that had such opportunity been
given, the defendant would have been able to post such bail, the judge shall have the
discretion to:

       (1) discharge the defendant from custody; or

       (2) release the defendant on bail, conditioned upon the defendant's appearance
       at the preliminary hearing; and

       (3) forfeit all costs, including mileage and transportation charges, of the arresting
       and transporting person, in order that such costs and charges shall not be taxed
       in the case.

(G) All recognizances accepted under this rule shall forthwith be transmitted to the
proper issuing authority in the judicial district where the warrant was issued.


              COMMENT: Nothing in this rule prevents a defendant from
              consenting to dispense with the procedures in paragraph (A) if
              the defendant is afforded a preliminary arraignment without
              unnecessary delay in the judicial district where the warrant was
              issued.

              See Rule 518 for using advanced communication technology
              following execution of arrest warrant outside the judicial district
              of issuance.

              For preliminary hearing procedures, see Rules 540 and 541.

              Section 8953 of the Judicial Code, 42 Pa.C.S. § 8953, provides
              for the execution of warrants of arrest beyond the territorial
              limits of the police officer's primary jurisdiction. See also
              Commonwealth v. Mason, [507 Pa. 396,] 490 A.2d 421 (Pa.
              1985).



                                              14
Paragraph (E) originally used the term “alias warrant” to
describe the type of warrant issued when a defendant is
arrested outside the judicial district of issuance, is released on
bond by a magisterial district judge in the judicial district of
arrest conditioned on the defendant’s appearance at a
preliminary arraignment in the judicial district of issuance, and
then fails to appear. Because the term “alias warrant” is an
archaic term that refers to the reissuance of a warrant when the
original purpose of the warrant has not been achieved, and the
warrant issued in paragraph (E) is issued for the failure to
appear as contemplated by Rule 536(A)(1)(b), paragraph (E)
was amended in 2005 by changing the terminology to “bench
warrant.”

For purposes of this rule, if a defendant is arrested
pursuant to an arrest warrant issued following indictment
pursuant to Rule 556.11(E), the issuing authority in the
county of issuance is the supervising judge of the grand
jury in that county or the president judge’s designee. See
Rule 556.13.




NOTE: Original Rule 117 adopted June 30, 1964, effective
January 1, 1965; suspended January 31, 1970, effective May 1,
1970. New Rule 117 adopted January 31, 1970, effective May
1, 1970; renumbered Rule 123 September 18, 1973, effective
January 1, 1974; amended January 28, 1983, effective July 1,
1983; renumbered Rule 124 and amended August 9, 1994,
effective January 1, 1995; amended December 27, 1994,
effective April 1, 1995; renumbered Rule 517 and amended
March 1, 2000, effective April 1, 2001; Comment revised May
10, 2002, effective September 1, 2002; amended October 19,
2005, effective February 1, 2006 [.] ; Comment revised
November 27, 2018, effective March 1, 2019.




                              15
*           *            *             *           *            *


COMMITTEE EXPLANATORY REPORTS:

Report explaining the August 9, 1994 amendments published at 22
Pa.B. 6 (January 4, 1992); Final Report published with the Court's
Order at 24 Pa.B. 4342 (August 27, 1994).

Report explaining the December 27, 1994 amendments published at
24 Pa.B. 1673 (April 2, 1994); Final Report published with the Court's
Order at 25 Pa.B. 142 (January 14, 1995).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the May 10, 2002 Comment revision
concerning advanced communication technology published with the
Court’s Order at 32 Pa.B. 2582 (May 25, 2002).

Final Report explaining the October 19, 2005 amendments to
paragraph (E) changing “alias warrant” to “bench warrant”
published with the Court's Order at 35 Pa.B. 6089 (November 5,
2005).

Final Report explaining the November 27, 2018 revisions to the
Comment regarding post-indictment arrest warrants published with
the Court’s Order at 48 Pa.B.   (      , 2018).




                                  16
RULE 518. USING ADVANCED COMMUNICATION TECHNOLOGY IN COURT
          CASES WHEN WARRANT OF ARREST IS EXECUTED OUTSIDE
          JUDICIAL DISTRICT OF ISSUANCE.

(A) When a defendant has been arrested in a court case, with a warrant, outside the
judicial district where the warrant of arrest was issued, the defendant may be taken for a
preliminary arraignment or the posting of bail to an advanced communication
technology site that, in the judgment of the arresting officer, is most convenient to the
place of arrest without regard to the boundary of any magisterial district or judicial
district; and

       (1) the defendant must be taken to the advanced communication technology site
       without unnecessary delay.

       (2) The preliminary arraignment may be conducted pursuant to Rule 540 by the
       proper issuing authority in the magisterial district or judicial district in which the
       warrant was issued; or

       (3) the defendant may post bail as permitted by law with the proper issuing
       authority in the judicial district in which the defendant was arrested.

(B) If a preliminary arraignment is conducted pursuant to paragraph (A)(2), and the
defendant does not post bail, the issuing authority who conducted the preliminary
arraignment shall commit the defendant to the jail in the judicial district in which the
defendant was arrested or the judicial district in which the warrant was issued.

       (1) The issuing authority may transmit to the jail any required documents by
       using advanced communication technology.

       (2) When a monetary condition of bail is set by the issuing authority who
       conducted the preliminary arraignment, the payment of the monetary condition
       shall be made to either the issuing authority who imposed the monetary condition
       or the proper issuing authority in the judicial district in which the defendant was
       arrested.

(C) Pursuant to paragraph (A)(3), when the defendant appears via advanced
communication technology before the proper issuing authority in the judicial district in
which the defendant was arrested, the procedures set forth in Rule 517 shall be
followed.




                                             17
COMMENT: This rule sets forth the procedures for using
advanced communication technology when a defendant is
arrested with a warrant outside the judicial district in which it
was issued: when advanced communication technology is
available, the defendant could be preliminarily arraigned by
the issuing authority who issued the warrant, or the “on-duty”
issuing authority in that judicial district, or “appear” via
advanced communication technology before the proper
issuing authority for the purpose of posting bail.

See Rule 130 concerning venue.

See Rule 132 concerning the continuous availability and
temporary assignment of issuing authorities.

When advanced communication technology is available only
in the judicial district of arrest, the case would proceed under
paragraph (A)(3), unless the defendant consents to dispense
with the procedures in paragraph (A)(3), and the defendant
is afforded a preliminary arraignment without unnecessary
delay in the judicial district in which the warrant was issued.

See Rule 540 and Comment for the procedures governing
the use in preliminary arraignments of two-way simultaneous
audio-visual communication, which is a form of advanced
communication technology.

This rule permits a defendant to be transported to an
advanced communication technology site that is located
outside the judicial district of arrest. The arresting officer
should determine which site is the most convenient to the
place of arrest without regard to the boundary of any
magisterial district or judicial district.

For purposes of this rule, if a defendant is arrested
pursuant to an arrest warrant issued following indictment
pursuant to Rule 556.11(E), the issuing authority in the
county of issuance is the supervising judge of the grand
jury in that county or the president judge’s designee. See
Rule 556.13.




                               18
      NOTE: New Rule 518 adopted May 10, 2002, effective
      September 1, 2002 [.] ; Comment revised November 27,
      2018, effective March 1, 2019.


*           *           *            *           *           *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the May 10, 2002 adoption of new Rule 518
published with the Court's Order at 32 Pa.B. 2582 (May 25, 2002).

Final Report explaining the November 27, 2018 revisions to the
Comment regarding post-indictment arrest warrants published with
the Court’s Order at 48 Pa.B.   (      , 2018).




                                19
RULE 556.11. PROCEEDINGS WHEN CASE PRESENTED TO GRAND JURY.

(A) A grand jury has the authority to:

      (1) inquire into violations of criminal law through subpoenaing witnesses and
      documents; and

      (2) based upon evidence it has received, including hearsay evidence as
      permitted by law, or upon a presentment issued by an investigating grand jury, if
      the grand jury finds the evidence establishes a prima facie case that (1) an
      offense has been committed and (2) the defendant has committed it, indict
      defendant for an offense under the criminal laws of the Commonwealth of
      Pennsylvania; or

      (3) based upon evidence it has received, including hearsay evidence as
      permitted by law, or upon a presentment issued by an investigating grand
      jury, if the grand jury finds the evidence establishes a prima facie case that
      (1) an offense has been committed and (2) the person other than the
      defendant in the matter originally presented to the indicting grand jury has
      committed it, indict the individual for an offense under the criminal laws of
      the Commonwealth of Pennsylvania, but only if the offense arises from the
      same criminal conduct or episode that gave rise to the original referral to
      the indicting grand jury; or

      [(3)] (4) decline to indict.

(B) After a grand jury has considered the evidence presented, the grand jury shall vote
whether to indict the defendant or the person other than the defendant who has
been identified as having committed an offense as provided in paragraph (A)(3).
The affirmative vote of at least 12 grand jurors is required to indict.

(C) In cases in which the grand jury votes to indict, an indictment shall be prepared
setting forth the offenses on which the grand jury has voted to indict. The indictment
shall be signed by the grand jury foreperson, or deputy foreperson if the foreperson is
unavailable, and returned to the supervising judge.

(D) Upon receipt of the indictment, the supervising judge shall:

      (1) provide a copy of the indictment to the Commonwealth authorizing the
      attorney to prepare an information pursuant to Rule 560; and

      (2) forward the indictment to the clerk of courts[, or issue an arrest warrant, if
      the subject of the indictment has not been arrested on the charges
      contained in the indictment].

(E) If the subject of the indictment has not been arrested on the charges

                                           20
contained in the indictment, upon receipt of a copy of the indictment, the attorney
for the Commonwealth shall file a complaint with the clerk of courts of the judicial
district in which the indicting grand jury sits, and shall request the supervising
judge issue an arrest warrant.

      (1) The indictment shall be used in lieu of the affidavit of probable cause.

      (2) The supervising judge shall issue an arrest warrant.

[(E)] (F) At the request of the attorney for the Commonwealth, the supervising judge
shall order the indictment to be sealed.

[(F)] (G) In cases in which the grand jury does not vote to indict, the foreperson
promptly and in writing shall so report to the supervising judge who immediately shall
dismiss the complaint and shall notify the clerk of courts of the dismissal.


             COMMENT: Nothing in this rule is intended to preclude the
             investigating grand jury, when sitting as an indicting grand
             jury and as part of its determination of whether to indict, from
             considering evidence already presented to it during an
             investigation.

             When the grand jury votes to indict the defendant, the vote
             to indict is the functional equivalent of holding the defendant
             for court following a preliminary hearing. In these cases, the
             matter will proceed in the same manner as when the
             defendant is held for court following a preliminary hearing.
             See, e.g., Rules 547 and 560.

             The indictment required by paragraph (C) no longer serves
             the traditional function of an indictment, but rather serves as
             an instrument authorizing the attorney for the
             Commonwealth to file an information. See Rule 103.

             Concerning hearsay evidence before the indicting grand jury,
             see Commonwealth v. Dessus, [423 Pa. 177,] 224 A.2d 188
             (Pa. 1966).

             This rule was amended in 2018 to clarify that a person
             who has not been previously charged may be indicted.
             A case must be properly before the grand jury as
             provided in Rule 556.2. If during the course of that
             grand jury proceeding, it is determined that a prima
             facie case exists that an offense has been committed by
             an individual who is not the defendant in the case that

                                           21
      was originally presented to the indicting grand jury, that
      individual may be indicted. However, the offense for
      which this new defendant has been indicted must be
      related to the same criminal conduct or episode that
      originally resulted in the case being referred to the
      indicting grand jury. Thereafter, the attorney for the
      Commonwealth must file a complaint and a request that
      an arrest warrant be issued as provided in paragraph
      (E). The filing of this complaint marks the beginning of
      the time period for speedy trial under Rule 600. See Rule
      556.13 for the procedures following the execution of an
      arrest warrant issued following indictment.

      In cases in which the grand jury has declined to indict and
      the complaint has been dismissed, the attorney for the
      Commonwealth may reinstitute the charges as provided in
      Rule 544.


    NOTE: New Rule 556.11 adopted June 21, 2012, effective in 180
    days [.] ; amended November 27, 2018, effective March 1,
    2019.


*           *             *             *             *             *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the new rule published with the Court’s
Order at 42 Pa.B. 4140 (July 7, 2012).

Final Report explaining the November 27, 2018 amendment regarding
the issuance of indictment of non-defendants published with the
Court’s Order at 48 Pa.B.    ( , 2018).




                                   22
                               (This is entirely new rule.)

RULE 556.13. PROCEDURES FOLLOWING EXECUTION OF WARRANT OF
             ARREST ISSUED FOLLOWING INDICTMENT.

(A) When a defendant has been arrested within the judicial district where the warrant of
arrest has been issued by the supervising judge of an indicting grand jury following the
receipt of the indictment as provided in Rule 556.11(E), the defendant shall be afforded
a preliminary arraignment by the supervising judge or another judge designated by the
president judge without unnecessary delay.

(B) When a defendant has been arrested outside of the judicial district where the
warrant of arrest has been issued by the supervising judge of an indicting grand jury
following the receipt of the indictment as provided in Rule 556.11(E), the case shall
proceed as provided in Rules 517 and 518 and this rule.

(C) Following the preliminary arraignment provided pursuant to paragraph (A) and (B),
the case shall proceed in the court of common pleas pursuant to Rules 560 and 571.


             COMMENT: This rule provides the procedures following the
             arrest of a defendant pursuant to a warrant issued by the
             supervising judge of an indicting grand jury. The defendant
             must be provided a preliminary arraignment in a timely
             manner following arrest. Because a case that had been
             submitted to the indicting grand jury is transferred to the
             court of common pleas, the preliminary arraignment must be
             held before the supervising judge or another judge of the
             common pleas designated by the president judge.

             An indictment by a grand jury is a prima facie determination
             made in lieu of a preliminary hearing in cases where witness
             intimidation has occurred, is occurring, or will occur.
             Therefore, following indictment, the case is in the same
             status as a case that has been held for court. The next
             steps following the preliminary arraignment in these
             situations would be the filing of the criminal information as
             provided in Rule 560 and the arraignment as provided in
             Rule 571.


             NOTE: New Rule 556.13 adopted November 27, 2018,
             effective March 1, 2019.


      *             *             *             *             *              *

                                           23
COMMITTEE EXPLANATORY REPORTS:

Final Report explaining new Rule 556.13 providing procedures
following the execution of arrest warrants issued by the
supervising judge of an investigating grand jury published with the
Court’s Order at 48 Pa.B.      (       , 2018).




                                 24